DETAILED ACTION
	The following action is in response to application 17/415,894 (including the pre-amendment) filed on June 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 31-32, and 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 26 and 31, applicant claims that “the resilient element is configured to push the second clutch member towards the first clutch member with a larger force in the engaged position than in the coasting position.”  It is unclear how the resilient member (681 of the present invention) will push with less of a force while it is compressed (coasting) than when it is extended (engaged).

	With regard to claims 32 and 35-41, in all of said claims, applicant claims “a first shift mechanism arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with either of the two radially stacked carriers.”  Applicant should amend the claim to be “configured to rotationally engage the first shaft with [either]one of the two radially stacked carriers.”  As currently claimed, applicant is claiming that a single coasting clutch has the ability to engaged the first shaft with both (either) of said carriers.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 27, 32 and 39 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antal ‘480 (from IDS).  With regard to claim 22, Antal teaches a coasting clutch comprising: mutually facing first and second clutch members 33/41, wherein the coasting clutch is arranged to operate in an engaged position when the first and second clutch members are axially in mesh and rotating with the same speed or overrunning and rotating with different speeds (Fig. 2c), wherein the coasting clutch further comprises coasting means 33a/41a (tooth shape will push each other away if one is rotating faster than the other in the clockwise (from perspective of part 41) direction) arranged to operate the coasting clutch into a coasting position when the clutch is overrunning, wherein in the coasting position, the first and second clutch members are axially arranged further from each other than in the engaged position (Fig. 2c), wherein the coasting means is arranged to screw the second clutch member (tooth shape will push each other away if one is rotating faster than the other in the clockwise (from perspective of part 41) direction), in the rotational direction of the first clutch member, into the coasting position when the clutch is overrunning.  With regard to claim 27, Antal teaches a coasting clutch comprising: mutually facing first and second clutch members 33/41, wherein the coasting clutch is arranged to operate in an engaged position when the first and second clutch members are axially in mesh and rotating with the same speed or overrunning and rotating with different speeds, wherein the coasting clutch further comprises coasting means member (tooth shape will push each other away if one is rotating faster than the other in the clockwise (from perspective of part 41) direction) arranged to operate the coasting clutch into a coasting position when the clutch is overrunning, wherein in the coasting position, the first and second clutch members are axially arranged further from each other than in the engaged position (Fig. 2c), and wherein energy for operating the clutch into a coasting position, is derived from relative axial movement between the first and second clutch members when the clutch is overrunning member (tooth shape will push each other away if one is rotating faster than the other in the clockwise (from perspective of part 41) direction).  With regard to claims 32 and 39, Antal teaches a multi speed gear system comprising a gear mechanism, the gear mechanism comprising: a main shaft 7; a hollow first shaft 19 and a hollow second shaft 2 (hub), both of the first and second shafts being axially stationary and rotatably arranged about the main shaft; an epicyclical first gear section 18 arranged about the main shaft between the first and second shafts, and comprising two radially stacked carrier elements 93/96; and a first shift mechanism arranged between the first shaft and the first gear section, and configured to rotationally engage the first shaft with one of the two radially stacked carriers, wherein the first shift mechanism comprises two first clutches 40/41 radially stacked about the main shaft, and wherein at least one of the two first clutches is a coasting clutch according to claims 22 and 27, respectively.

Allowable Subject Matter
Claims 23-25, 28-30, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26, 31, 35-38 and 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the coasting clutch as claimed, and particularly wherein the coasting means is arranged to limit axial movement of the second clutch member relative the first clutch member, to a coasting axial range, as long as the clutch is overrunning, and including the remaining structures of claims 23 and 28, respectively.  The present invention also particularly claims the coasting means comprising: a first retention member fixed axially relative the first clutch member; and a second retention member fixed axially and rotationally relative the second clutch member, wherein the second retention member is arranged to climb the first retention member when the clutch is overrunning, and including the remaining structures of claims 24 and 29, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong ‘454 has been cited to show a coasting clutch L7, first and second elements 70/50 and a wedging mechanism 68 fixed to the second element (Fig. 3).
Beck ‘338 has been cited to show a main shaft 3, first and second hollow shafts 5/8, radially stacked carriers 1/7 and radially stacked first shift mechanism E/C.
JP ‘146 has been cited to show a coasting clutch comprising first and second element s10/11, resilient member 13 and coasting means 17/16 (when 11 is turn in the direction of 10, 17/16 will push apart to a coasting position).
Burns ‘384 has been cited to show a coasting clutch comprising radially stacked coasting clutches 144/164, coasting means 144/134 (teeth shape), and a resilient member 118.  
Walz ‘855 has been cited to show a coasting clutch comprising first and second members 30/32, a resilient member 40 and coasting means 34 (Fig. 3-5)
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 12, 2022